Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASON FOR ALLOWANCE
The Terminal Disclaimer filed on 12/29/2020 has been approved. 
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 21, 28, and 35.

As to claim 21, the closest prior art of records, Chen et al., (US PUB 2015/0271236 hereinafter Chen), Branson et al., (US PUB 2013/0081042 hereinafter Branson), and Ebrahimi et al., (US PUB 2010/0205475 hereinafter Ebrahimi), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “unbundling a plurality of files at the file staging area by an unbundling task, the unbundling task configured to create a plurality of batch files in the file staging area from the tuple based on at least a value in the second field stored at the tuple”, when taken in the context of claims as a whole.  
Dependent claims 22, and 24 - 27 are allowed as they depend upon allowable independent claim.
As to claim 28, the closest prior art of records, Chen et al., (US PUB 2015/0271236 hereinafter Chen), Branson et al., (US PUB 2013/0081042 hereinafter Branson), and Ebrahimi et al., (US PUB 2010/0205475 hereinafter Ebrahimi), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “unbundling a plurality of files at the file staging area by an unbundling task, the unbundling task configured to create a plurality of batch files in the file staging area from the tuple based on at least a value in the second field stored at the tuple”, when taken in the context of claims as a whole.  
Dependent claims 29, and 31 - 34 are allowed as they depend upon allowable independent claim.
As to claim 35, the closest prior art of records, Chen et al., (US PUB 2015/0271236 hereinafter Chen), Branson et al., (US PUB 2013/0081042 hereinafter Branson), and Ebrahimi et al., (US PUB 2010/0205475 hereinafter Ebrahimi), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “unbundling a plurality of files at the file staging area by an unbundling task, the unbundling task configured to create a plurality of batch files in the file staging area from the tuple based on at least a value in the second field stored at the tuple”, when taken in the context of claims as a whole.  
Dependent claims 36, and 38 - 40 are allowed as they depend upon allowable independent claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Balazinska et al., (“Fault-Tolerance in the Borealis Distributed Stream Processing System”), discloses stream processing engines on multiple processing nodes (abstract and introduction), 10-26-2013, pages 1 – 12.
IBM, (“Stream processing”), discloses a stream processing system, 05-14-2011, pages 1 – 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/           Examiner, Art Unit 2194                                                                                                                                                                                             

/DOON Y CHOW/           Supervisory Patent Examiner, Art Unit 2194